311 S.W.3d 910 (2010)
Eddie D. HALL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70913.
Missouri Court of Appeals, Western District.
June 15, 2010.
Craig A. Johnston, Assistant State Public Defender Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: KAREN KING MITCHELL, Presiding Judge, and LISA WHITE HARDWICK and CYNTHIA L. MARTIN, Judges.
Prior report: 226 S.W.3d 904.

Order
PER CURIAM:
Eddie D. Hall appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. A jury found Hall guilty of murder in the first degree for the murder of Bobby Roby and not guilty of murder in the second degree for the murder of Angela Ray. On appeal, Hall claims that the motion court erred in failing to grant his motion because Hall's trial counsel was constitutionally ineffective. Specifically, Hall claims that his counsel was ineffective in that he failed to object to the State's introduction of evidence that Hall's co-defendant had already been found guilty of the homicides for which Hall was being charged and also failed to object to the State's mention of that evidence in its argument. We affirm the motion court's denial of Hall's motion. Rule 84.16(b).